Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. with respect to claims 17 and 18, “the base” lacks antecedent basis. With respect to claim 11, the claim recites that the first and second merchandise engagement elements are rotatably coupled to the support body not the base. The applicant needs to amend claim 11 to include the base and that the engagement elements are rotatably coupled to the base not the support body or remove the base from claims 17 and 18. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




3.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,573,622 (Stoneburner).
With respect to claim 1, Stoneburner shows a display hanger for hanging first and second footwear items on a hanger support, the display hanger comprising: a base (10) having a first end portion, a second end portion and a central portion between the first and second end portions; a first footwear engagement element (12) coupled to the base at the first end portion and being rotatable relative to the base about a first rotation axis, the first footwear engagement element being configured to engage with the first footwear item; a second footwear engagement element (13) coupled to the base at the second end portion and being rotatable relative to the base about a second rotation axis separate from the first rotation axis, the second footwear engagement element being configured to engage with the second footwear item; and a support body (11) coupled to the central portion of the base and being rotatable relative to the base about a central rotation axis, the support body being configured to be selectively engageable with the hanger support.  
With respect to claim 2, wherein the base includes a first opening (at 18, Fig.1, Fig.3) at the first end portion, a second opening (at 19, Fig.1, Fig.3) at the second end portion, and a central opening (28) at the central portion.  
With respect to claim 3, wherein the first rotation axis extends through the first opening, the second rotation axis extends through the second opening and the central rotation axis extends through the central opening (Fig.1, Fig.3).  

With respect to claim 5, wherein the support body includes a plate (at 28, Fig.3) and a projection (29) extending from the plate and insertable through the central opening (Fig.3).
With respect to claim 6, wherein the first footwear engagement element, the second footwear engagement element, and the support body are each independently rotatable relative to the base (Fig.1, Fig.3).  
With respect to claims 7-9, wherein the first footwear engagement element (12), the second footwear engagement element (13), and the support body (11) are each independently rotatable relative to the base by 360 degrees (free to rotate 360 degrees relative to their pivot point).  
With respect to claim 10, wherein the first and second footwear engagement element (12, 13) extend from the base in a first direction (downward), and the support body (11) extends from the base in a second direction (upward) opposite to the first direction.  
With respect to claims 11-18, Stoneburner shows the claimed device as discussed above. 
4.	Claims 1-3,6-8,10-13,15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2240036 A (GB ‘036).

With respect to claim 2, wherein the base includes a first opening (4, Fig.2) at the first end portion, a second opening (5) at the second end portion, and a central opening (13) at the central portion.  
With respect to claim 3, wherein the first rotation axis extends through the first opening, the second rotation axis extends through the second opening and the central rotation axis extends through the central opening (Fig.2).  

With respect to claims 7-8, wherein the first footwear engagement element (12), the second footwear engagement element (13), and the support body (11) are each independently rotatable relative to the base by 180 degrees (free to rotate 180 degrees until engagement elements 6 and 7 are blocked by flange 10).  
With respect to claim 10, wherein the first and second footwear engagement element (6, 7) extend from the base in a first direction (downward), and the support body (2) extends from the base in a second direction (upward) opposite to the first direction.  
With respect to claims 11-13, 15-17, Stoneburner shows the claimed device as discussed above. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,766,275 (Allen) in further view of US 2003/0218034 A1 (White).
With respect to claim 1, Allen shows a display hanger for hanging first and second footwear items on a hanger support, the display hanger comprising: a base (1, 
White shows a support body (106, Fig.5) rotatable relative to the base (104) about a central rotation axis. It would have been obvious to one having ordinary skill in the art to make the support body of Allen rotatable relative to the base about the central rotation axis, such as shown by White, in order to be able to adjustably hang the base on the hanger support and for the user to be able to view the item on the hanger from different rotational positions.
With respect to claim 2, the combination (Allen) shows wherein the base includes a first opening (at 3, Fig.1) at the first end portion, a second opening (at other 3, Fig.1) at the second end portion, and a central opening (opening to insert 2) at the central portion.  
With respect to claim 3, modified Allen shows wherein the first rotation axis extends through the first opening (Fig.1), the second rotation axis extends through the 
With respect to claim 4, wherein the first footwear engagement element and the second footwear engagement element each include a c-shaped clip body (4) and a projection (3) extending from the c-shaped clip body and insertable through a respective one of the first and second openings (Fig.1).  
With respect to claim 6, the combination shows (Allen) wherein the first footwear engagement element, the second footwear engagement element, and the support body are each independently rotatable relative to the base (Fig.1).  
With respect to claims 7-9, the combination shows (Allen) wherein the first footwear engagement element (4), the second footwear engagement element (other 4), and the support body (2, as modified by White) are each independently rotatable relative to the base by 360 degrees.  
With respect to claim 10, the combination shows (Allen) wherein the first and second footwear engagement element (4) extend from the base in a first direction, and the support body (2) extends from the base in a second direction opposite to the first direction.  
With respect to claims 11-18, the combination teaches the claimed device as discussed above. 
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2240036 A (GB ‘036) in further view of US 2012/0138640 A1 (LIN).
	With respect to claim 19, GB ‘036 shows a display hanger for displaying merchandise. the display device comprising: a base (1) having: a first end portion: a 
	With respect to claim 19, GB ‘036 doesn’t show a first and a second set of rotation stops and locking member. LIN shows a first set of rotation stops (121, Fig.1, Fig.3) positioned radially outward relative to the first rotation axis; and a second set of rotation stops (131, Fig.1, Fig.3) positioned radially outward relative to the second rotation axis; the first merchandise engagement element (4, Fig.3) including at least one locking member (411, Fig.3) selectively engageable with a first one of the first set of rotation stops to allow the first merchandise element to assume a first configuration (Fig.4), and a second one of the first set of rotation stops (another groove 121 in opening 12) to allow the first merchandise element to assume a second configuration . 

Allowable Subject Matter
8.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637